THOMPSON, Presiding Judge,
concurring in the result only.
I concur in the result reached in the main opinion. I write to address the suggestion in the other special writings that our supreme court’s interpretation of § 30-3-1, Ala.Code 1975, as set forth in Ex Parte Bayliss, 550 So.2d 986 (Ala.1989), usurped the province of the legislature. Although that might have been true when Bayliss was decided almost 24 years ago, had the legislature disagreed with our supreme court’s interpretation of § 30-3-1, it could have enacted a law modifying or abrogating the holding in Bayliss. However, it has chosen not to do so. Because the legislature has not acted on the holding in Bayliss in more than two decades, I believe that it has acquiesced to that holding. See Hexcel Decatur, Inc. v. Vickers, 908 So.2d 237, 240-41 (Ala.2005), and the cases cited therein.
PITTMAN, J., concurs.